UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7566


SAM FRANKLIN DAVIS, III,

                  Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; ROBERT ERWING, Attorney at Law; INA
WEINMAN, Prosecutor; CANDI RENEE COOK, Victim,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:09-cv-00333-TDS-PTS)


Submitted:    October 20, 2009              Decided:   October 27, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sam Franklin Davis, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sam Franklin Davis, III, appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    Davis v. North Carolina, No. 1:09-cv-

00333-TDS-PTS (M.D.N.C. Aug. 11, 2009).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2